Citation Nr: 1437609	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury).

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for nose injury.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression and anxiety

5. Entitlement to service connection for ulcers, to include as secondary to PTSD with depression and anxiety.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

8.  Entitlement to compensable rating of for bilateral hearing loss prior to February 28, 2013, and to a rating increase in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO in Huntington, West Virginia.  A transcript of that hearing is of record.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge via videoconference in his June 2013 substantive appeal (Form 9).  However, as discussed below, no action was taken on his request.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his June 2013 Form 9, the Veteran requested a hearing before a Veterans Law Judge via live videoconference.  In August 2013, the Veteran submitted a statement expressing his wish to have a Decision Review Officer (DRO) review his case and, again, requesting a videoconference hearing.  The Board's review of the record reveals that no action was taken on the Veteran's hearing request.  Accordingly, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2013).  

Additionally, the Board notes that the Veteran filed a September 2012 notice of disagreement with a September 2012 rating decision concerning, inter alia, the noncompensable rating assigned for bilateral hearing loss.  In June 2013, the RO issued a statement of the case as to all issues, except the issue of an increased rating for bilateral hearing loss.  Consequently, the Board must remand this issue for a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

2. Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a compensable rating of for bilateral hearing loss prior to February 28, 2013, and to a rating increase in excess of 10 percent thereafter.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



